Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election of Group I and Species 5 was made without traverse in the reply filed on November 17, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-9 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotterman (US 2012/0000091) in view of Dua (US 2010/0154256).
Regarding Claim 1, Cotterman discloses an article of footwear, comprising: a material component (102) at least partially forming an upper for the article of footwear (as seen in Fig.1), wherein the material component comprises a first layer (348) and a second layer (346), the first layer being separable from the second layer such that a pocket is located between the first layer and the second layer (as seen in Fig.12C & 12D); a cable (106; para.41) located at least partially within the pocket (as seen in Fig.1); and a cable guide (300) located at least partially within the pocket (as seen in Fig.12C & 12D), wherein the cable guide includes at least one curved surface (side wall of 302) for contacting the cable (as seen in Fig.3 & 4), and wherein the cable extends around the at least one curved surface such that the cable changes directions within the pocket (as seen in Fig.2). Cotterman does not disclose that the material component is a knitted component, meaning the first and second layers are first and second knit layers. However, Dua teaches a shoe upper (10) being formed of a knitted component that comprises a first knit layer (40) and a second knit layer (43), the first knit layer being 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the material of Cotterman for the knit material of Dua, as a simple substitution of one well known type of upper material for another, in order to yield the predictable result of providing a shoe upper with the desired aesthetics and material comfort to a user.

Regarding Claim 2, When in combination Cotterman and Dua teach an article of footwear of claim 1, wherein the first knit layer (modified 348 of Cotterman) is secured to the second knit layer (modified 346 of Cotterman) via a knit course extending along an edge of the pocket (Dua: para.24, Fig.5C).

Regarding Claim 3, Cotterman discloses an article of footwear of claim 1, wherein the cable guide (300) includes a groove (316) comprising the at least one curved surface (side wall of 302) for contacting the cable (para.48).

Regarding Claim 4, Cotterman discloses an article of footwear of claim 3, wherein the cable guide includes a deformable clip (i.e. back wall of 302; para.49) configured to retain the cable within the groove (as seen in Fig.5).

Regarding Claim 5, When in combination Cotterman and Dua teach article of footwear of claim 1, wherein at least one of the first knit layer, the second knit layer, and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the securing method of Cotterman for securement via fusing, as a simple substitution of one well known type of securement method for another in order to yield the predictable result of securing the cable guide between the knit layers. Further, "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. Using fusing to secure a thermoplastic material to a layer, is a known method of securement in the footwear art and therefore would have been obvious to try. 



Regarding Claim 7, Cotterman discloses an article of footwear of claim 6, wherein the cable guide (top 300 on lateral side of 102) and the third cable guide (bottom 300 on lateral side of 102) are located on a first side (i.e. lateral side) of a throat area of the article of footwear, and wherein the second cable guide (300 on medial side of 102) is located on a second side (i.e. medial side) of the throat area such that the serpentine pattern of the cable crosses the throat area (as seen in Fig.2).

Regarding Claim 8, Cotterman discloses an article of footwear of claim 1, further comprising an actuator (104) that is mechanically coupled to the cable, wherein the actuator is configured to move the cable relative to the cable guide during an actuation state (para.40).

Regarding Claim 9, Cotterman discloses an article of footwear of claim 1, wherein the cable (106) includes an exposed portion (i.e. across the throat area), and 

Regarding Claim 21, Cotterman discloses an article of footwear, comprising: a material component (102) at least partially forming an upper for the article of footwear (as seen in Fig.1), wherein the material component comprises a first layer (348) and a second layer (346), the first layer being separable from the second layer such that a pocket is located between the first layer and the second layer (as seen in Fig.12C & 12D); a sole structure secured to the knitted component (as seen in Fig.1), a cable (106; para.41) located at least partially within the pocket (as seen in Fig.1); and a cable guide (300) located at least partially within the pocket (as seen in Fig.12C & 12D), wherein the cable guide includes at least one curved surface (sidewall of 302) for contacting the cable (as seen in Fig.3 & 4), and wherein the cable extends around the at least one curved surface such that the cable changes directions within the pocket (as seen in Fig.2). Cotterman does not disclose that the material component is a knitted component, meaning the first and second layers are first and second knit layers. However, Dua teaches a shoe upper (10) being formed of a knitted component that comprises a first knit layer (40) and a second knit layer (43), the first knit layer being separable from the second knit layer such that a pocket is located between the first knit layer and the second knit layer (as seen in Fig.5B & 5C).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the material of Cotterman for the knit material of Dua, as a simple substitution of one well known 

Regarding Claim 22, When in combination Cotterman and Dua teach an article of footwear of claim 21, wherein the first knit layer (modified 348 of Cotterman) is secured to the second knit layer (modified 346 of Cotterman) via a knit course extending along an edge of the pocket (Dua: para.24, Fig.5C).

Regarding Claim 23, Cotterman discloses an article of footwear of claim 21, wherein the cable guide (300) includes a groove (316) comprising the at least one curved surface (side wall of 302) for contacting the cable (para.48).

Regarding Claim 24, Cotterman discloses an article of footwear of claim 23, 
wherein the cable guide includes a deformable clip (i.e. back wall of 302; para.49) configured to retain the cable within the groove (as seen in Fig.5).

Regarding Claim 25, Modified Cotterman discloses an article of footwear of claim 21, wherein at least one of the first knit layer, the second knit layer, and the cable guide (Cotterman: 300, para.49) comprises a thermoplastic material (i.e. PET, PVC, and PTFE are thermoplastic), securing the cable guide to at least one of the first knit layer and the second knit layer (para.73). Cotterman does not disclose the thermoplastic material is at least partially fused to secure the cable guide to at least one of the first knit layer and the second knit layer. However, Cotterman teaches the cable guide can 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the securing method of Cotterman for securement via fusing, as a simple substitution of one well known type of securement method for another in order to yield the predictable result of securing the cable guide between the knit layers. Further, "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. Using fusing to secure a thermoplastic material to a layer, is a known method of securement in the footwear art and therefore would have been obvious to try. 
            
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732